[Cite as Jones v. Catholic Healthcare Partners, Inc., 2013-Ohio-3990.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


CHRISTINE M. JONES                                 )        CASE NO. 11 MA 23
                                                   )
        APPELLEE                                   )
                                                   )
VS.                                                )        OPINION AND
                                                   )        JUDGMENT ENTRY
CATHOLIC HEALTHCARE                                )
PARTNERS, INC., et al.                             )
                                                   )
        APPELLANT                                  )

CHARACTER OF PROCEEDINGS:                                   Appellant’s Request for Reconsideration


JUDGMENT:                                                   Request Denied.

APPEARANCES:

For Appellee:                                               Atty. Patrick E. Parry
                                                            434 High Street
                                                            P.O. Box 792
                                                            Warren, Ohio 44482

For Appellant:                                              Atty. Thomas R. Wyatt
                                                            Atty. Jerry P. Cline
                                                            Andrews & Wyatt, LLC
                                                            561 Boston Bills Road, Suite 700
                                                            Hudson, Ohio 44236

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                            Dated: September 11, 2013
[Cite as Jones v. Catholic Healthcare Partners, Inc., 2013-Ohio-3990.]
PER CURIAM.


        {¶1}     The matter before us concerns Appellant’s timely motion for

reconsideration. The record below reflects uncontradicted medical testimony that

Appellee received a physical injury while she was held hostage during a crises at

work.     Appellant disagrees that both this evidence and the fact of the hostage

situation itself were appropriate factors resulting in Appellee’s post-traumatic stress

disorder (“PTSD”), sufficient to support a workers’ compensation award. Appellant

takes issue with our characterization of its arguments regarding “sole causation.”

Appellant asserts it used only the phrase “proximate cause” in its brief and did not

refer to “sole causation.”          Appellant mistakes our distinction between using the

phrase “proximate cause” to mean, as Appellant contends, that Appellee can receive

workers’ compensation for PTSD only if she can prove that she would suffer from

PTSD because of her wrist fracture alone and completely unrelated to her status as a

hostage and, as is the applicable standard, using the phrase to mean that “when two

factors combine to produce damage or illness, each is a proximate cause.” Murphy

v. Carrollton Mfg. Co., 61 Ohio St.3d 585, 588, 575 N.E.2d 828 (1991). Appellant

also renews its argument, previously rejected by this Court, that Appellee’s treating

physician’s uncontradicted conclusion that her wrist fracture and the hostage

situation both contributed to Appellee’s condition violates his definition of PTSD.

Because our Opinion on the merits does not contain any obvious error and it is

apparent that we gave full consideration to Appellant’s single assignment of error,

this application for reconsideration is denied.
                                                                                      -2-

       {¶2}   The standard for reviewing an application for reconsideration pursuant

to App.R. 26(A) is whether the application “calls to the attention of the court an

obvious error in its decision, or raises an issue for consideration that was either not

considered at all or was not fully considered by the court when it should have been.”

Columbus v. Hodge, 37 Ohio App.3d 68, 523 N.E.2d 515 (1987), paragraph one of

the syllabus. Similarly, “[a]n application for reconsideration is not designed for use in

instances where a party simply disagrees with the conclusion reached and the logic

used by an appellate court. App.R. 26 provides a mechanism by which a party may

prevent miscarriages of justice that could arise when an appellant court makes an

obvious error or renders an unsupportable decision under the law.” State v. Owens,

112 Ohio App.3d 334, 336, 678 N.E.2d 956 (1996).

       {¶3}   In our Opinion, we determined that although Appellant correctly cites to

“proximate cause” in its argument against recovery by Appellee, the argument as

advanced by Appellant actually demands a standard of causation so enhanced that it

serves to eliminate the concept of multiple contributing factors. Appellant’s theory, if

we agreed, would have forced the conclusion that recovery in workers’ compensation

may be had only if physical injury, taken alone, was the sole cause of PTSD.

Appellant’s contention that, in order to recover for PTSD, Appellee’s wrist injury,

standing alone must account for her trauma without consideration of her status as a

hostage, is a sole causation argument.        Appellant’s insistence on reducing Dr.

Heltzel’s actual testimony concerning the multiple factors that contributed to

Appellee’s PTSD to a list of misleading fragments reflects this argument: “(1) the
                                                                                     -3-

hostage crisis was a proximate cause of Appellee’s PTSD; (2) Appellee would most

likely have developed PTSD without any physical injury; (3) PTSD would not arise

from a wrist injury; * * * ” (Emphasis sic). (1/9/13 Request for Reconsideration, p. 6.)

These assertions do not reflect the totality of Dr. Heltzel’s uncontradicted testimony,

and even if they did, do not have the dispositive significance Appellant continues to

urge. Appellee is not required to demonstrate that she would suffer from PTSD if her

wrist had been fractured absent her being held hostage, nor is she required to

demonstrate that being held hostage did not play a role in the development of her

PTSD. Appellee, in compliance with R.C. 4123.01(C)(1), is required to demonstrate

a causal connection between her covered physical injury and her psychological

trauma.   Appellee has satisfied this burden with the deposition testimony of her

treating physician. According to the testimony in the deposition, the experience of

being held hostage and having her wrist fractured by the hostage taker were both

factors in the development of her PTSD: “direct threat with a weapon and the verbal

threat by the inmate, as well as the physical assault on Ms. Jones, which conveys a

dominance over a person, increase the sense of helplessness;” the actual physical

injury, according to the doctor, is “a definite contributing factor as one important

feature of an overall traumatic event.” (8/9/10 Heltzel Depo., pp. 16-20.) Appellant’s

insistence that this conclusion conflicted with Dr. Heltzel’s own definition of PTSD is

not supported by the testimony as it appears in the record. As our Opinion reflected,

Dr. Heltzel actually stated as follows:
                                                                                         -4-

       I’ll need to scan my -- the definition because it’s quite lengthy. The

       essential aspect of post-traumatic stress disorder is an experience of an

       event that involves actual or threatened death or serious injury or other

       threat to one’s physical integrity; so that the concept of the physical

       injury is incorporated into that initial definition.


       Further on the definition states that the disorder may be especially

       severe and long-lasting when the stresser [sic] is of human design,

       such as torture or rape. The likelihood of developing this disorder may

       increase as the intensity of the physical proximity to the stresser [sic]

       increase.

(8/9/10 Heltzel Depo., p. 15.) Hence, Appellant’s version of the “definition” offered by

Dr. Heltzel does not reflect the testimony that appears in the deposition, or any other

portion of the record. As noted in our original Opinion, the record does not reflect

conflicting testimony by Dr. Heltzel or anyone else. In the absence of conflicting

evidence, no further analysis of Appellant’s self-serving argument was necessary.

Unlike the circumstances presented in Armstrong v. John R. Jurgensen Co., 2013-

Ohio-2237 (Slip Opinion, decided June 4, 2013), there is no conflicting evidence

placed in the record by Appellant to preserve a factual issue concerning causation.

       {¶4}   Similarly, Appellant’s arguments concerning the manner in which

Appellee was diagnosed and the extent of Dr. Heltzel’s review of additional medical

records are not based in law or fact, but instead, in Appellant’s unsupported assertion

that the diagnosis is unsound. It is certainly true that additional or different material in
                                                                               -5-

the record could alter an outcome, but this Court, when reviewing the record

supporting summary judgment, does not resolve a matter by ignoring material in the

record nor will we speculate concerning what other evidence we might prefer.

Because Appellant’s arguments were fully considered by us prior to ruling on the

matter, are not supported by the record, and because the evidence in the record

supports the conclusion reached by the trial court, Appellant’s motion for

reconsideration is denied.

Waite, J., concurs.

Donofrio, J., concurs.

Vukovich, J., concurs.